146 Ga. App. 681 (1978)
247 S.E.2d 191
CARTER
v.
THE STATE.
JONES
v.
THE STATE.
55936, 55937.
Court of Appeals of Georgia.
Submitted June 5, 1978.
Decided June 29, 1978.
Rehearing Denied July 13, 1978.
Gardner & Willis, Donald A. Sweat, for appellant (Case no. 55936).
Wingate, Bartlett & Baynard, Robert E. Baynard, for appellant (Case no. 55937).
William S. Lee, District Attorney, Hobart M. Hind, Assistant District Attorney, for appellee.
DEEN, Presiding Judge.
The only enumeration of error in these armed robbery convictions contends that proof of venue was insufficient. While it is true that where venue is not contested slight proof will suffice (Loftin v. State, 230 Ga. 92 (195 SE2d 402) (1974)), it must nevertheless be established beyond a reasonable doubt. Parks v. State, 212 Ga. 433, 435 (93 SE2d 663) (1956). We may take judicial notice of the location of cities within a county. Clayton v. May, 67 Ga. 769 (1881); Taylor v. Malden Trust Co., 125 Ga. App. 262 (187 SE2d 307) (1972); Harmon v. Harmon, 209 Ga. 474 (74 SE2d 75) (1953). The testimony here was to the effect that the victim lived in Albany, Dougherty County, and started walking to his mother's house off Sylvester Road in East Albany, which we judicially know to be a part of Albany and which is shown to be such on a map introduced in evidence in this case. The victim walked down Turner Field Road and entered the defendants' car as a hitchiker at the intersection of Turner Field and Clark Roads, which the victim stated to be in Dougherty County. He had walked about 100 yards from this intersection when he was picked up and he testified that they drove about three blocks, turned and said they were going to a friend's house but stopped along the side of the road, pointed a gun at the defendant, robbed him and *682 then turned him out of the car, one block from the grocery store on Mock Road.
The city map introduced in evidence shows Clark, Turner Field, Mock and Sylvester Roads to be connected with each other and to be within the city limits of Albany. Since the map after being introduced in evidence may be considered in relation to the oral testimony, and since there is no evidence from which a contrary speculation arises, we find that venue was properly proven.
Judgment affirmed. Smith and Banke, JJ., concur.